per curiam:
El 8 de febrero de 1990, bajo apercibimiento de sanciones disciplinarias, le concedimos término de treinta (30) días al abogado notario Ángel R. Concepción Velázquez para que corrigiera unas deficiencias en su obra notarial, las cuales le había señalado el Director de la Oficina de Inspección de Notarías. Expirado dicho término sin que el notario Concepción Velázquez hubiera cumplido con nuestra resolución a esos efectos, el referido notario hizo caso omiso de unas comunicaciones que al respecto le dirigiera el mencionado Director de la Oficina de Inspección de Notarías. Finalmente, sin embargo, el notario Concepción Velázquez compareció personalmente a dicha oficina, expresó que se proponía dar cumplimiento a nuestra Resolución de 8 de febrero de 1990 y brindó una dirección donde se podían comunicar con él.
Pasado el tiempo sin que cumpliera con su promesa de corregir las deficiencias, funcionarios de la referida oficina inten-taron comunicarse con dicho notario en la dirección suministrada por él. Para su sorpresa, en dicha dirección quien reside es un *475hermano del referido notario, persona que manifesto no conocer del paradero del notario Concepción Velázquez. Ante esta situa-ción, el Director de la Oficina de Inspección de Notarías consideró apropiado informarnos lo anteriormente señalado, ello mediante Memorando de 22 de mayo de 1990. Surge del mismo que, en adición a las deficiencias anteriormente señaladas, el notario Concepción Velázquez no rinde índices notariales desde septiem-bre de 1989 y tampoco ha rendido el informe estadístico anual que requiere la Regla 12(d) del Reglamento del Tribunal Supremo de Puerto Rico de 1ro de septiembre de 1975 (4 L.ER.A. Ap. I-A).
i — I
Lo anteriormente expuesto es motivo suficiente para decretar la separación indefinida del abogado Angel Concepción Velázquez del ejercicio del notariado en Puerto Rico. Ello a la luz del poder inherente de este Tribunal para reglamentar la profesión legal en Puerto Rico y lo resuelto en In re Kiefer, 117 D.P.R. 767 (1986); en In re Freytes Mont, 117 D.P.R. 11 (1986), y en In re Berríos Pagán, 126 D.P.R. 458 (1990).(1)
Se dictará sentencia de conformidad.(2)

(1) Mediante resolución de esta misma fecha le estamos concediendo el término de veinte (20) días al abogado Ángel Concepción Velázquez para que muestre causa por la cual este Tribunal no deba decretar su separación del ejercicio de la abogacía en Puerto Rico, resolución que deberá ser diligenciada por la Oficina del Alguacil General de este Tribunal.


(2) El Alguacil General de este Tribunal deberá, de inmediato y si es que no se ha hecho anteriormente, proceder a incautarse de la obra notarial del referido abogado y entregarla al Director de la Oficina de Inspección de Notarías para examen e informe a este Tribunal.